This case is intended to present several very interesting questions which were argued elaborately by counsel at the last term, but we are not at liberty to decide them now, because the case is not properly in this Court. The counsel failed to direct our attention to the character of the order appealed from, and we did not observe it until we came to scrutinize the manuscript record. We may add, in this connection, that the plaintiff cannot have benefit of his exception presenting an important question argued unless he shall appeal at the proper time.
It appears that, upon the pleadings and facts found by the jury, the court below adjudged that the plaintiff had a lien upon the land specified in the complaint to secure his debt, and made an order directing that an account be taken to ascertain the balance of his debt yet unpaid, and retaining the case for further action, The feme          (335) defendant excepted, and at once appealed to this Court.
Obviously, an appeal did not lie from such interlocutory order. It would lie only from the final judgment. Blackwell v. McCaine, 105 N.C. 460, and cases there cited.
Appeal dismissed.
Cited: S. c., 111 N.C. 605; Shankle v. Whitley, 131 N.C. 168.